963 F.2d 377
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles R. WHITE, Appellant,v.Bob BLANKENSHIP, Sheriff, Faulkner County;  Gloria Weakland,State Police Officer;  Chuck Williams, Officer;  RichardMcClung;  Jerry Hooks;  Kim Goss, Jailer;  Harold Shipp,Faulkner County Sheriff's Office;  Bill Thessing, Patrolman,Conway Police Department;  Gerald Ward, Faulkner CountyJudge;  Don Bivens, Quorum Court Member; Bruce Vann, QuorumCourt Member; Larry 'Sonny' Harris, Quorum Court Member;Ann Harrell, Quorum Court Member;  Gary Hazel, Quorum CourtMember;  T.B. Hairston, Quorum Court Member;  Travis Simms,Quorum Court Member;  Max Johnson, Quorum Court Member;Theodore Jones, Quorum Court Member;  James Stewart, QuorumCourt Member;  Franklin 'Don' Harrison, Quorum Court Member,Appellees.
No. 91-2088.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1992.Filed:  May 18, 1992.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Charles White, an Arkansas inmate, appeals from the District Court's1 dismissal of his 42 U.S.C. § 1983 (1988) complaint as frivolous.  Having reviewed the record, we conclude that White's vague and conclusory complaint fails to state a claim upon which relief can be granted.  We also conclude that an opinion would have no precedential value and we therefore affirm pursuant to Eighth Circuit Rule 47B. White's motion for transcript at government expense is denied.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas